DISMISS; and Opinion Filed February 13, 2017.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00038-CR

                         LAQUONCY DESHARD ELLIS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                          Trial Court Cause No. 14-90517-CC2-F

                             MEMORANDUM OPINION
                          Before Justices Lang, Fillmore, and Schenck
                                  Opinion by Justice Schenck
       The State charged Laquoncy Deshard Ellis with felony driving while intoxicated (having

been twice before convicted of offenses relating to operating a motor vehicle while being

intoxicated). See TEX. PENAL CODE ANN. § 49.09(b) (West Supp. 2016). Appellant pleaded guilty

pursuant to a negotiated plea agreement with the State. The trial court accepted appellant’s plea

and sentenced him to eighteen years in prison and a $5,000 fine. Appellant then filed this appeal.

       On January 19, 2017, the clerk’s record was filed. A week later, we notified appellant

that after reviewing the clerk’s record, we had concerns about our jurisdiction. We specifically

noted that it appeared appellant had waived his right to appeal in conjunction with the plea

bargain agreement. We instructed appellant to file a response to our letter. On February 6, 2017,

appellant filed his response, conceding that we lacked jurisdiction.
       The clerk’s record contains the negotiated plea agreement with the State. Under the terms

of the agreement, appellant pleaded guilty and the State agreed to an eighteen-year sentence and

a $5,000 fine. The trial court followed the terms of the plea agreement. Thus, appellant waived

his right to appeal. See Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000).

Furthermore, the trial court’s rule 25.2(d) certification states (1) the case involves a plea bargain

and appellant has no right to appeal and (2) appellant has waived the right to appeal. The

certification is supported by the documents before the Court. See Dears v. State, 154 S.W.3d
610, 615 (Tex. Crim. App. 2005).

       In light of the above, we dismiss this appeal for want of jurisdiction.




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47

170038F.U05




                                                –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAQUONCY DESHARD ELLIS, Appellant                   On Appeal from the County Court at Law
                                                    No. 2, Kaufman County, Texas
No. 05-17-00038-CR        V.                        Trial Court Cause No. 14-90517-CC2-F.
                                                    Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                        Justices Lang and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 13th day of February, 2017.




                                             –3–